In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Ain, J.), dated January 31, 1994, as granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the plaintiffs commenced this action after the expiration of the applicable limitations period (see, Public Authorities Law § 1276 [2]), the Supreme Court properly granted the defendants’ motion to dismiss the complaint (see, Burgess v *588Long Is. R. R. Auth., 79 NY2d 777). Contrary to the plaintiffs’ contention, the defendants’ service of a notice for an oral examination of the plaintiffs did not toll the limitations period (see, Rose v Metro N. Commuter R. R., 143 AD2d 993, 994; Simon v Capital Dist. Transp. Auth., 95 AD2d 902; see also, Stillman v New Jersey Tr., 224 AD2d 348). Balletta, J. P., Thompson, Santucci and Florio, JJ., concur.